FILED
                             NOT FOR PUBLICATION                              MAR 20 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLTON FIELDS,                                  No. 14-16417

                Petitioner - Appellant,          D.C. No. 1:12-cv-01973-SKO

  v.
                                                 MEMORANDUM*
EDWARD MORENO, Dr.; RICK HILL,
Warden,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                    Sheila K. Oberto, Magistrate Judge, Presiding**

                             Submitted March 10, 2015***

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Former California pre-trial detainee Carlton Fields appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
               Fields consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
defendants were deliberately indifferent to his serious medical needs. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order). We affirm.

      The district court properly dismissed Fields’ claims against Mims, Moreno,

and Hill in their individual capacities because he failed to allege facts sufficient to

show that these defendants were personally involved in the jail’s denial of dental

care, or that their alleged misconduct caused his injuries. See Starr v. Baca, 652

F.3d 1202, 1207 (9th Cir. 2011) (a supervisor is liable under § 1983 only if he or

she is personally involved in the constitutional violation or if there is “a sufficient

causal connection between the supervisor’s wrongful conduct and the

constitutional violation” (citation and internal quotation marks omitted)).

      To the extent that Fields alleged claims against Mims, Moreno, and Hill in

their official capacities, the district court properly dismissed these claims because

Fields failed to allege facts sufficient to show that the County of Fresno violated

his Eighth Amendment rights or that its alleged failure to correct its policies

amounted to deliberate indifference. See Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 690, n.55 (1978) (official capacity claims against municipal employees are

treated as claims against the municipality under § 1983); Gibson v. County of


                                            2                                     14-16417
Washoe, Nev., 290 F.3d 1175, 1186-88 (9th Cir. 2002) (explaining municipal

liability under § 1983, the Eighth Amendment’s deliberate indifference standard,

and that a pre-trial detainee’s Fourteenth Amendment claims of inadequate medical

care are evaluated under the Eighth Amendment’s deliberate indifference

standard).

      The district court did not abuse its discretion in denying Fields’ request for

appointment of counsel because Fields did not demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth the standard of review and the “exceptional circumstances” requirement).

      AFFIRMED.




                                          3                                    14-16417